Citation Nr: 1719488	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from June 1987 to August 1987 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina. 

The Veteran testified at a Board hearing in August 2012.  A copy of the hearing transcript is associated with the claims file.  

In May 2014, the Board denied the Veteran's increased rating claim in excess of 50 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Court subsequently issued a Memorandum Decision in July 2015 vacating the denial on the basis that the Board's reasons and basis were inadequate given the evidence of record.  

Pursuant to the Court's remand, the Veteran was afforded a new VA examination in April 2016.  As a result, RO granted an increase rating of 70 percent disabling for his PTSD with an effective date of February 2016 in an April 2016 rating decision.  In response, the Veteran filed a Notice of Disagreement in April 2016 disputing the February 2016 effective date and argued for entitlement to a disability rating of 100 percent.  The Board issued another remand in November 2016 for a review of medical evidence.  RO then issued a March 2017 rating decision granting an effective date of May 2007 but denied a higher rating in excess of 70 percent.  Pursuant to the Veteran's April 2017 Appellate Brief, the matter is now back before the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The Veteran's PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations. 



CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran in this case is challenging the initial evaluation assigned following the grant for service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were used to assess the Veteran's initial evaluation for each claim.  The Veteran was afforded VA examinations in connection with his claim in August 2010 and January 2012.  The Veteran was also afforded another VA examination in which he failed to report.  Nevertheless, another examination was expeditiously schedule for him in the same month in March 2016.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in March 2016.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

The Board also finds that there has been substantial compliance with the prior November 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's private and VA treatment records were consolidated and updated in the record for review.  Furthermore, the Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran is currently assigned a 70 percent rating since April 2016.  Under the Diagnostic code 9411, a 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

In March 2016, the Veteran was afforded a VA examination for a psychiatric evaluation.  In reviewing the Veteran's mental health history, the examiner noted that the Veteran rated his relationship with his wife as fair to poor and stated that he has a fair relationship with his children.  Because of his irritability and withdrawing attitude, he does not have any close or casual friends.  Other than his wife and children, he remains close to his two brothers and talks to them approximately once a week.  The Veteran reported to being able to do yard work, cook, clean, read, watch television, attend church once a month and dine out once every two to three weeks.  

The Veteran is still employed at University of South Carolina and has been working there for approximately twenty years.  However because of his PTSD symptoms, he has missed over thirty days of work in the past year alone.  He describes being irritable with his coworkers and his supervisors and finding himself taking many breaks during work hours to "regroup."  He asserted that while his coworkers are supportive of his challenges, he still struggles with the same symptoms and sees no improvement.  

The March 2016 VA examiner reported that the Veteran continues to suffer from recurrent and intrusive distressing memories from his military service.  The Veteran has nightmares and flashbacks which contribute to his lack of sleep, irritability and anxiety attacks which occur suddenly without provocation.  The Veteran shows signs of dissociative reactions which make him feel as if the traumatic event is recurring.  This is evidenced by his crying spells and his confrontational behavior towards others including strangers, and his unsubstantiated anticipation of aggressive interaction in different situations.  The Veteran experiences persistent negative emotions such as rage and irritation towards the people around him and have expressed passive suicidal ideations at times.  He has also reported problems with concentration at work and continues to suffer from exaggerated startle response which encourages further irritable behavior and angry outbursts.  During the psychiatric evaluation, the examiner found the Veteran's mood to be dysphoric and was tearful at times throughout the session.  The examiner noted the Veteran's pleasant attitude towards the examiner and showed an adequate attention to his physical appearance.  The examiner found no evidence of psychomotor agitation or retardation and no evidence of homicidal ideation and auditory or visual hallucinations.  

The March 2016 VA psychiatric examination report is consistent with the Veteran's February 2016 private treatment record.  In that report, the Veteran's therapist noted the his difficulties in maintaining relationships, and experiences hypervigilance, avoidance behavior, confrontational behavior and inappropriate expressions of rage and irritability.  The private therapist however adds that at times, the Veteran experiences periods of disregard of general hygiene and engages in obsessive and compulsive rituals that impact his daily functions.  

The Board also acknowledges the lay statements provided by the Veteran's wife and his coworker.  In a May 2012 statement, the Veteran's wife stated that she has witnessed her husband's demeanor drastically change over the years.  Based on her account, the Veteran has become more violent and suffers from memory loss.  He has shown irritability towards his children and often withdraws from their company to be alone.  In another May 2012 statement, the Veteran's co-worker testified that the Veteran's quality of work has declined and that he cannot be relied upon to make reasonable judgment on work related matters.  In addition, the Veteran's co-worker has witnessed him express irritation and anger towards his peers and his supervisor.  

The Board finds the lay statements from the Veteran and his buddy statements are competent and probative.  The descriptions of the Veteran's PTSD symptoms provided by the lay testimonies are consistent with the highly probative medical findings.  They corroborated the Veteran's irritability, withdrawal from others, anger, and impaired judgment.  

Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD.  However, the Veteran's symptoms described in both the medical report and the lay statements do not indicate that the Veteran experiences the symptoms associated with a 100 percent disability evaluation.  The Board does not find that the Veteran is entitled to a 100 percent disability rating because the evidence does not indicate a total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations.  Based on the evidence of record, in spite of the Veteran's PTSD symptoms, he is still able to maintain a steady employment at the University of South Carolina's Administrative Office of the Geography Department.  The Veteran has not displayed grossly inappropriate behavior to the point of endangering himself or others.  The record also does not show that he suffers from disorientation to time or place, memory loss for his name or the names of his close relatives.  Based on the March 2016 VA examination, the Veteran is still capable of performing activities of daily living such as yard work, cooking, cleaning, and reading.  For these reasons, an increased rating of 100 percent disabling is not warranted.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board opines that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  
The Board finds that the evidence is not in equipoise and, instead the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria.  After careful consideration of all procurable and assembled evidence, a reasonable doubt arises regarding service origin; the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).  

The Court has held that a TDIU is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider a veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see Caffrey v. Brown, 6 Vet. App. 377 (1994).  

During the pendency of the appeal, the Veteran has asserted that the exacerbation of his PTSD symptoms have been at a point that supports a total occupational and social impairment.  However, not only that the evidence of record does not support that contention, the Veteran has still been able to maintain a substantially gainful occupation.  While the Veteran struggles with his PTSD symptoms, there is no showing that the Veteran has left his full time employment at the University of South Carolina.  As such, the Board acknowledges that a claim for TDIU has not been raised by the record at this time and that TDIU is not warranted.  










ORDER

Entitlement to a higher disability rating in excess of 70 percent for posttraumatic stress disorder is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


